Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16-19,25-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In the claims the limitation:
“wherein the colorable and ceramable glass composition comprises: 2Application No.: 16/667,083 Docket No.: SP12-181A1A coordinates in the CIELAB color space, determined from specular reflectance measurements using a spectrophotometer, in the following ranges:
L*=from about 20 to about 45;

b* from about -12 to about +1”
is not support by the disclosure. 
The measure CIELAB values in the specification are for the glass ceramic and not the precursor glass composition that is manufactured in the claimed process, see [0006, 0037, 0040, 0041, 0042, Table I-B] of PGPUB 20200062640.
Claim Rejections - 35 USC § 102 and 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States. 


The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 16 and 30-32 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Wondraczek et al (20100130341).
	Wondraczek et al teach a method of forming a glass article where TiO2, SnO2 in combination with ZnS is added, see examples. The glass includes Li2O, Al2O3 and SiO2. The instant claims form a colorable and ceramable glass. With respect to claims 31 and 32 slabs are formed which is a shape that could be used as a component of a computing device [0125]. 
. 

Claim(s) 16,19,26-32 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over  
Martin et al (20100069219).
	Martin et al teach a method of forming a glass article where V2O5 in combination with ZnS and/or coke (carbon) is added, see examples. The glass includes Li2O, Al2O3 and SiO2. The instant claims form a colorable and ceramable glass.
	With respect to claim 19 examples 7 and 8 include .11 wt% V2O5 and .52, .43wt% ZnS respectively.   
With respect to claims 26-29, a combination of .045-.2wt% V2O5 [0033] and .07-.8wt% of a sulfide is added [0023]. Furthermore 0-1 wt% Fe2O3 may also be added as a colorant [0029].
With respect to claims 31 and 32 slabs are formed which is a shape that could be used as a component of a computing device [0056-0057]. 
With respect to the CIELAB values, it is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 

16-18,25-27,31,32 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Gaschler, DE 4231794.
	DE 4231794 teaches a method of forming a colored glass including SiO2 Al2O3  and Li2O (page 4, example). The colorants are NiO, Cr2O3, MnO2 and CoO in combination with .23-.46 Fe2O3 which falls within the range of claim 25-27 (see examples).
	With respect to claims 31 and 32 sheets are formed which is a shape that could be used as a component of a computing device. 
With respect to the CIELAB values, it is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971). 

Response to Arguments
	Applicants’ argument that paragraphs [0037,0039] provide support for the claimed CIELAB values is not persuasive because these paragraphs recite the glass ceramic made form a glass composition has the claimed CIE LAB values. The specification does not provide support forth a glass made from the claimed process possess the claimed CIELAB values.
Applicants’ argument that Wondraczek produces a transparent blue glass is not persuasive in overcoming the rejection because the claimed CIELAB values are to the glass ceramic nor the glass composition produced by the instant invention.      


            Furthermore, the instant claims do not compositionally distinguish from the glass composition taught be Wondraczek. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). See MPEP 2112.01 (II.).
Applicants’ argument that Gaschler produces a red glass is not persuasive in overcoming the rejection because the claimed CIELAB values are to the glass ceramic nor the glass composition produced by the instant invention.      
            Furthermore, the instant claims do not compositionally distinguish from the glass composition taught be Gaschler. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). See MPEP 2112.01 (II.).
	Applicants also argue Martin fails to teach or fairly suggest the claimed coordinates in the CIELAB which is not persuasive in overcoming the rejection because the claimed CIELAB coordinates are the coordinates of the glass ceramic which is not being made in the claimed process. 
Furthermore, the instant claims do not compositionally distinguish from the glass composition taught be Martin. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990). See MPEP 2112.01 (II.).
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



Keg
03/08/2022